Citation Nr: 1505717	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 700A	)	DATE
	)
	)

On appeal from the 
New Mexico Department of Veterans Affairs (VA)
 Health Care System 


THE ISSUE

Entitlement to clothing allowance.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to February 2004. 

This matter reportedly comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination by the Department of Veterans Affairs (VA) Veterans Health Administration (VHA) in Albuquerque, New Mexico.  The October 2012 determination on appeal, although referenced in a November 2012 Statement of the Case, is not currently associated with the claims file.
 
In a written statement received in November 2012, the Veteran revoked her representation before VA by Disabled American Veterans.

The Virtual VA paperless claims processing system includes documents that are not directly relevant to the claim on appeal.  The Veterans Benefit Management System does not currently include any documents pertaining to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a clothing allowance for damage to her clothing caused by a wrist brace worn for her service-connected left wrist disability.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  The relevant eligibility criterion in this case is that the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear a veteran's clothing, thereby causing irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The Veteran's Health Administration Handbook, 1173.15 (Transmittal Date May 17, 2007), specifies that a determination must be made by a Prosthetic Representative or designated physician as to whether a brace would cause irreparable damage to clothing.

The information provided by the VHA is not sufficient for the Board to reach a decision on the merits of the claim on appeal.  On the first page of the November 26, 2012, Statement of the Case, it is indicated that the Veteran's claim was denied because her wrist brace was not considered rigid.  However, in her November 23, 2012, notice of disagreement, the Veteran had written that her wrist brace was made of metal.  Medical clarification is needed as to whether the Veteran was wearing a metal brace during a time period at issue for her service-connected left wrist disability and, if so, why this brace would not be considered rigid.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.810.

Additionally, the Statement of the Case references the Veteran's July 16, 2012, application for a clothing allowance; the October 15, 2012, decision on appeal; and the October 16, 2012, notice of the decision; however, these documents are not associated with the claims file.  All medical, notice, and adjudicative materials pertinent to the Veteran's claim should be associated with the claims file to facilitate appellate review by the Board.  See 38 C.F.R. § 5103A(a)-(c) (duty to assist); Bernard v. Brown, 4 Vet. App. 384 (1993) (entitlement to due process of law).

Further, on remand, the Veteran should be notified as to the evidence required to substantiate her claim and her and VA's role in obtaining such evidence.  See 38 U.S.C.A. § 5103 (duty to notify). 
     
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should a proper notice letter for the issue of entitlement to a clothing allowance.  The letter should inform her of the evidence needed to substantiate her claim and the   division of responsibility between her and VA in obtaining such evidence.  

2.  The AOJ should associate with the claims file all evidence and materials referenced in the November 2012 Statement of the Case, including the Veteran's July 16, 2012, clothing application; the October 15, 2012, decision on appeal; and the October 16, 2012, notice of that decision.

3.  The AOJ should associate with the claims file all pertinent medical evidence in VA's possession, including any additional relevant VA medical opinions or VA treatment records.

4.  The AOJ should obtain any necessary clarification from the Veteran and/or any available medical records as to whether she was wearing a metal wrist brace on her left wrist for the time period in question, and if so, whether such a metal wrist brace would be considered "rigid."

5.  If such a medical opinion has not been obtained, or if one has been obtained but without a fully reasoned explanation, a medical opinion should be obtained by a Prosthetic Representative or designated physician as to whether the type of left wrist brace the Veteran wore during the time period in question was of a type that would wear or tear the Veteran's clothing, thereby causing irreparable damage to her outer garments.  A complete rationale should accompany any opinion provided. 

If it is determined that the requested medical opinion cannot be provided without examination of the Veteran, such an examination should be scheduled.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Supplemental Statement of the Case should identify the time period at issue for the Veteran's claim for a clothing allowance, as reflected by her July 16, 2012, application and the October 2012 decision issued in this matter, neither of which is currently associated with the claims file.

The Supplemental Statement of the Case should also include reasons for the decision reached that address the evidence, facts, law, and contentions that are pertinent to the matter on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




